DETAILED ACTION
This office action response to the communication filed on 10/30/2020. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on April 11, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing unit configured to; control unit configured to; communication unit configured to; setting unit configured to; storage unit configured to; command unit configured to; monitoring unit configured to; and  interface configured to in claims 12-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (U.S. Patent Application Publication No. US 2016/0148501), (“D1”, hereinafter), in view of LAMBKIN et al. (International Publication No. CN 208158901 U, hereinafter "D2''). 
As per Claim 1, D1 discloses a method of controlling a low-power operation of a wireless sensor device ([see, e.g., the wireless device in a low power mode, [0012]), the method comprising: 
performing a sensor-active step where the wireless sensor device is active during the time taken for a working mode in which the wireless sensor device performs multiple tasks ([see, e.g., wireless sensor device 200 analysis of sensor data during active mode, [0034], and Fig. 2]); and 
performing a sensor-inactive step where a mode of the wireless sensor device is switched to a sleep mode after the working mode is ended ([see, e.g., wireless module the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]).
D1 doesn’t appear to explicitly disclose: wherein the performing of the sensor-inactive (i.e., sleeping mode) step includes receiving, after transmitting sensing data of a sensing target to a host device that monitors and controls the wireless sensor device, operation control information stored in the host device from the host device.  

In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).
As per Claim 2, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the performing of the sensor-active step includes causing the host device to recognize switching to the working mode of the wireless sensor device on the basis of transmission of the sensing data ([see, e.g., a wireless sensing device, comprising a sensor unit, a wake-up circuit connected to the antenna and is configured to activate the sensor unit from a sleep mode after receiving the wake-up signal from the antenna, (see machine translator doc, page 3, parag. 5).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in 
 As per Claim 3, D1 and D2 disclose the method of claim 1, and D1 discloses further comprising: 
repeatedly operating the wireless sensor device in the working mode and the sleep mode ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]). 
 As per Claim 4, D1 and D2 disclose the method of claim 1, and D1 discloses wherein the performing of the sensor-active step comprises: 
sensing the sensing target ([see, e.g., operating in active mode only when the event triggering criteria, [0032], and Fig. 2-3]); 
transmitting the sensing data of the sensing target to the host device ([see, e.g., operating in active mode only when the event triggering criteria utilizing processing the sensor data, [0032-0034], and Fig. 2-3]); and
 receiving the stored operation control information from the host device after the sensing data is transmitted to the host device ([see, e.g., the MCU 102 takes full responsibility for processing the sensor data to operating in active mode only when the event triggering criteria, [0032-0034], and Fig. 2-3]).  
As per Claim 5, D1 and D2 disclose the method of claim 3, and D1 appears to be silent to the instant claim, however D2 further discloses further comprising: 

wherein repeatedly operating of the wireless sensor device in the working mode and the sleep mode is performed in association with the sensing period ([see, e.g., wireless sensor is programmed to alternately switch between a sleep mode and an active mode at a predetermined period of time, (see machine translator doc, page 7, parag. 1).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).
As per Claim 6, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiving of the stored operation control information includes receiving the operation control information during a predetermined time limit that is set considering data transmission characteristics of the host device ([see, e.g., Wherein the wake-up signal (i.e., operation control information) is received, the node can enter active mode, wireless sensor is programmed to alternately switch between a sleep mode and an active mode at a predetermined period of time, (see machine translator doc, page 6, parag. 5 and page 7, parag. 1).

As per Claim 7, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the receiving of the stored operation control information includes ending the working mode when there is no data received from the host device during a threshold time that is set for a waiting time for receiving data from the host device ([see, e.g., Wherein the wake-up signal (i.e., operation control information) is received, the node can enter active mode, wireless sensor is programmed to alternately switch between a sleep mode and an active mode at a predetermined period of time, (see machine translator doc, page 6, parag. 5 and page 7, parag. 1-3]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, see, page 2, abstract]).


As per Claim 8, D1 discloses a method of controlling a low-power operation of a wireless sensor device ([see, e.g., the wireless device in a low power mode, [0012]), the method comprising: 
performing a control information storage step where the host device stores operation control information for the wireless sensor device as a mode of the wireless sensor device is switched to a sleep mode ([see, e.g., wireless module the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]).
D1 doesn’t appear to explicitly disclose: performing a control information transmission step where a host device monitoring and controlling the wireless sensor device transmits operation control information stored in the host device to the wireless sensor device as sensing data is received from the wireless sensor device. 
However, D2 discloses performing a control information transmission step where a host device monitoring and controlling the wireless sensor device transmits operation control information stored in the host device to the wireless sensor device as sensing data is received from the wireless sensor device ([see, e.g., a wireless sensing device, comprising a sensor unit, a wake-up circuit connected to the antenna and is configured to activate the sensor unit from a sleep mode after receiving the wake-up signal from the antenna, (see machine translator doc, page 3, parag. 5).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide 
As per Claim 9, D1 and D2 disclose the method of claim 8, and D2 further discloses wherein the performing of the control information transmission step includes switching to a working mode of the wireless sensor device being recognized on the basis of transmission of the sensing data from the wireless sensor device ([see, e.g., wireless module the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]).
As per Claim 10, D1 and D2 disclose the method of claim 8, and D2 further discloses wherein the performing of the control information transmission step and the performing of the control information storage step are repeated by the host ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]).
As per Claim 11, D1 and D2 disclose the method of claim 8, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the performing of the control information storage step includes switching to the sleep mode being recognized on the basis of a time limit for receiving information that is set in association with transmission of the operation control information according to data transmission characteristics of the host device ([see, e.g., Wherein the wake-up signal (i.e., operation control information) is received, the node can enter active mode, wireless sensor is programmed to alternately switch between a sleep mode and an active mode at a predetermined period of time, (see machine translator doc, page 6, parag. 5 and page 7, parag. 1).

As per Claim 12, D1 discloses a wireless sensor device ([see, e.g., sensor device 100, [0026], and Fig. 1]) comprising: 
a sensing unit configured to sense a sensing target ([see, e.g., an event is triggered based on sensor related data processing for data received from the sensing components 104 and 106, [0027], and Fig. 1]);
a sensor control unit configured to repeatedly operate in between a working mode ([see, e.g., wireless sensor device 200 analysis of sensor data during active mode, [0034], and Fig. 2]), in which multiple tasks for transmitting sensing information of the sensing target to a host device are processed ([see, e.g., the MCU 102 is configured to take full responsibility for determining whether an event is triggered based on sensor related data processing for data received from the sensing components 104 and 106, [0027], and Fig. 2]), and 
a sleep mode, in which operation of the wireless sensor device is stopped ([see, e.g., the sensor device 100 cannot receive communications when the Wi-Fi module 108 is in sleep mode, [0033], and Fig. 1-2]); and 

D1 doesn’t appear to explicitly disclose: wherein the sensor control unit is configured to further receive, after sensing data of the sensing target is transmitted to the host device, operation control information stored in the host device from the host device and processes the operation control information.
However, D2 discloses wherein the sensor control unit is configured to further receive, after sensing data of the sensing target is transmitted to the host device, operation control information stored in the host device from the host device and processes the operation control information  ([see, e.g., a wireless sensing device, comprising a sensor unit, a wake-up circuit connected to the antenna and is configured to activate the sensor unit from a sleep mode after receiving the wake-up signal from the antenna, (see machine translator doc, page 3, parag. 5).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]). 
As per Claim 13, D1 and D2 disclose the wireless sensor device of claim 12, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the sensor control unit is configured to cause the host device to recognize switching to 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).
As per Claim 14, D1 and D2 disclose the wireless sensor device of claim 12, and D1 discloses wherein the sensor control unit comprises: 
a mode setting unit configured to repeatedly switch the mode between the working mode and the sleep mode in association with a sensing period for sensing the sensing target ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]); and 
an operation control unit configured to receive the stored operation control information from the host device ([see, e.g., operating in active mode only when the event triggering criteria utilizing processing the sensor data, [0032-0034], and Fig. 2-3]), and 

As per Claim 15, D1 and D2 disclose the wireless sensor device of claim 14, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the mode setting unit is configured to set a time limit for receiving information considering data transmission characteristics of the host device and end the working mode on the basis of the time limit for receiving information ([see, e.g., Wherein the wake-up signal (i.e., operation control information) is received, the node can enter active mode, wireless sensor is programmed to alternately switch between a sleep mode and an active mode at a predetermined period of time, (see machine translator doc, page 6, parag. 5 and page 7, parag. 1). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, see, page 2, abstract]).
As per Claim 16, D1 and D2 disclose the wireless sensor device of claim 14, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the mode setting unit is configured to set a threshold time for a waiting time for receiving data from the host device, and end the working mode when there is no data received from the host device during the threshold time ([see, e.g., Wherein the wake-up signal 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, see, page 2, abstract]).
As per Claim 17, D1 discloses a host device monitoring and controlling a wireless sensor device ([see, e.g., management device can establish a secure wireless network among various devices in a system including the sensor device, [0029]]) that repeatedly becomes active in association with a working mode and inactive in association with a sleep mode ([see, e.g., wireless module the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]), 
D1 doesn’t appear to explicitly disclose: the host device comprising: a control information storage unit configured to store operation control information for the wireless sensor device; a control command unit configured to recognize switching to the working mode of the wireless sensor device on the basis of reception of sensing data from the wireless sensor device; and transmit the stored operation control information to the wireless sensor device. 

a control command unit configured to recognize switching to the working mode of the wireless sensor device on the basis of reception of sensing data from the wireless sensor device ([see, e.g., wireless sensor is programmed to alternately switch between a sleep mode and an active mode at a predetermined period of time, (see machine translator doc, page 7, parag. 1), and 
transmit the stored operation control information to the wireless sensor device ([see, e.g., the wireless sensor device receiving the wake-up signal, wherein the wake-up code from a sleep mode that stored in a local memory of the host device, (see machine translator doc, page 11, parag. 1-2). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).
  As per Claim 18, D1 and D2 disclose the host device of claim 17, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the control command unit is configured to recognize switching to the sleep mode of the wireless sensor device on the basis of a time limit for receiving information that is set 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).
As per Claim 19, D1 and D2 disclose the host device of claim 17, and D1 further discloses further comprising: 
a sensor monitoring unit configured to receive the sensing data from the wireless sensor device ([see, e.g., operating in active mode only when the event triggering criteria, [0032], and Fig. 2-3]), and 
monitor operation of the wireless sensor device ([see, e.g., operating in active mode only when the event triggering criteria, [0032], and Fig. 2-3]); and a host communication unit configured to transmit and receive data from the wireless sensor device ([see, e.g., operating in active mode only when the event triggering criteria utilizing processing the sensor data, [0032-0034], and Fig. 2-3]). 
D1 appears to be silent to the instant claim, however D2 further discloses further a user interface configured to provide the sensing data to a user, and receive a control command from the user ([see, e.g., activating the wireless sensing device of the sensor 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).
As per Claim 20, D1 discloses a method of controlling low-power operation of a wireless sensor device ([see, e.g., the wireless device in a low power mode, [0012]), the method comprising: 
performing a first step where the wireless sensor device is active during the time taken for a working mode in which the wireless sensor device continuously performs multiple tasks ([see, e.g., wireless sensor device 200 analysis of sensor data during active mode, the MCU 202 then is active based on the determine an event is triggered, indicated by criteria including transmitting the event [0034, 0036], and Fig. 2]), and 
the wireless sensor device senses a sensing target and transmits sensing data to a host device so that the host device is made to recognize switching to the working mode of the wireless sensor device ([see, e.g., the wireless module detect target sensor values that are larger or smaller than a specified threshold value, and including transmitting the event to a management device for further processing, see [0036], and the wireless module configured to selectively operate in an active mode and a low power sleep mode, [0006-0007], and Fig. 2]); 

the host device transmits, to the wireless sensor device, operation control information stored during the time taken for a sleep mode of the wireless sensor device ([see, e.g., wherein the microcontroller unit transmits an alert to a management device, the microcontroller unit is configured to analyze signals from the one or more sensing components and to selectively place the wireless modules in the active or sleep mode depending on the analysis, [0004-0006], and Fig. 1-2]);
 performing a third step where the wireless sensor device receives the operation control information and performs the tasks during a time limit for receiving information that is set considering data transmission characteristics of the host device ([see, e.g., wherein the wireless sensor device preforming in active mode and sleeping mode, operating in active mode only when the event triggering criteria, [0032-0034, 0038], and Fig. 2-3]); 
performing a fourth step where the mode of the wireless sensor device is switched to the sleep mode and the wireless sensor device becomes inactive ([see, e.g., wireless sensor device preforming in active mode and sleeping mode, [0032-0034, 0038], and Fig. 3]); and wherein each of the steps is repeatedly performed depending 
D1 doesn’t appear to explicitly disclose: performing a fifth step where the host device stores operation control information for the wireless sensor device as the mode of the wireless sensor device is switched to the sleep mode.
However, D2 discloses performing a fifth step where the host device stores operation control information for the wireless sensor device as the mode of the wireless sensor device is switched to the sleep mode ([see, e.g., a wireless sensing device, comprising a sensor unit, a wake-up circuit connected to the antenna and is configured to activate the sensor unit from a sleep mode after receiving the wake-up signal from the antenna, (see machine translator doc, page 3, parag. 5). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide increase the signal-to-noise ratio of the wake-up signal results improve the node identifies the request for activating ability (D2, page 2, see abstract]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     


/KHALED M KASSIM/Primary Examiner, Art Unit 2468